i          i        i                                                              i      i     i




                                 MEMORANDUM OPINION

                                         No. 04-08-00761-CV

                                         Maria T. ROMAN,
                                             Appellant

                                                  v.

                                     CHASE BANK USA, N.A.,
                                           Appellee

                     From the 38th Judicial District Court, Uvalde County, Texas
                                  Trial Court No. 8-04-26336-CV
                         Honorable Mickey R. Pennington, Judge Presiding


PER CURIAM

Sitting:          Sandee Bryan Marion, Justice
                  Phylis J. Speedlin, Justice
                  Rebecca Simmons, Justice

Delivered and Filed:      May 13, 2009

REVERSED AND RENDERED

           Appellee has filed an agreed Motion to Reverse Trial Court’s Confirmation of Arbitration

Award and Render Final Judgment. We grant the motion. The trial court’s judgment dated July 22,

2008 is hereby reversed and the Arbitration Award is vacated. TEX . R. APP . P. 43.2(c). Costs of

appeal are taxed against the party who incurred them.

                                                       PER CURIAM